Citation Nr: 1204270	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-14 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for right knee osteoarthritis, to include as secondary to service-connected degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for left knee osteoarthritis, to include as secondary to service-connected degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to October 1971.  He had additional service in the United States Army Reserve, which included a period of active duty for training from January 4, 1980, to September 29, 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

On April 7, 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

The Veteran has right and left knee osteoarthritis that has been aggravated by his service-connected back disability.


CONCLUSIONS OF LAW

1.  The Veteran has right knee osteoarthritis that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  The Veteran has left knee osteoarthritis that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2011).

In June 2008, the Veteran filed a claim of service connection for bilateral knee pain, which he asserted was the result of his service-connected back disability.  At the outset, the Board notes that there is no indication of complaints or treatment related to the knees in the Veteran's service treatment records.  Although the examination given in connection with the Veteran's release from active duty appears to have been incomplete, in that the report contains no clinical evaluation, the Veteran himself has not asserted that his right or left knee disability began in service.  There is also no competent evidence that directly relates a knee disability to his active military service.  Accordingly, the Board finds no evidence upon which to grant service connection on a direct basis.

The Board also finds that there is no objective evidence that right or left knee arthritis manifested itself to a compensable degree within one year of the Veteran's separation from military service.  Consequently, service connection is not warranted for a right or left disability on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

As to the Veteran's claims of service connection for right and left knee arthritis secondary to his service-connected back disability, the Veteran was initially granted service connection for a low back disability, later characterized as degenerative joint disease of the lumbar spine, in May 1973.  During his August 2011 hearing, the Veteran asserted his belief that his service-connected back disability has caused his bilateral knee arthritis to worsen due to the additional stress placed on his knees on account of his back disability.  

The Veteran was afforded a VA examination in April 2008 during which he reported that eight months prior, he developed pain in his knees, left worse than right.  The pain was brought on by ascending and descending stairs, and left knee pain also occurred when sitting with his knee in a flexed position.

Examination of the knees revealed no effusion, redness, stiffness, swelling, heat, giving way, or locking, bilaterally.  Knee pain did not limit the Veteran's ability to sit, stand, or walking short distances.  Walking long distances brought on knee discomfort.  Range-of-motion testing evidenced right knee flexion from 0 to 125 degrees actively, and to 140 degrees passively with pain.  His left knee flexion was recorded as 0 to 120 degrees actively, and to 140 degree passively with pain.  Bilateral knee x-rays showed normal articulation, bone structure, joint surface configuration and width of joint spaces.  There was no evidence of acute fracture, dislocations, or other osseous abnormalities.  Bone spurs at the quadriceps tendon attachment area were noted bilaterally.

The examiner diagnosed bilateral patellofemoral disease, left greater than right.  Based on the Veteran's history, examination of the Veteran, and the x-rays reports, the VA examiner opined that the Veteran's knee pain was less likely than not caused by or a result of his back disability.  The examiner stated that even though the Veteran's back and knee pains were provoked by the same activity, it did not mean that they were necessarily related to one another.  He indicated that while an L4 radiculopathy could cause knee pain, the Veteran's quadriceps strength was good and he had normal knee deep tendon reflexes.  The examined further found that the Veteran's hip flexor weakness was accounted for by his avoidance of walking upstairs or inclines.  

In May 2008, the Veteran submitted a letter from his private physician, M.C., D.O., who indicated that the Veteran had progressing osteoarthritis of the knees, left worse than right.  Dr. C. noted that there was a thinning of the cartilage and/or chondromalacia changes of the cartilage of the patellofemoral articulation, especially on the medial aspect of the patella, left worse than right.  Dr. C. stated that this was a continual process of deterioration of the knees, which did cause a fair amount of pain and difficulty walking.  X-rays of the lumbar spine were obtained, which showed increased sclerosis involving the facet joint, suggestive of hypertrophic change, right greater than left.  Dr. C. found this to be consistent with multiple level degenerative disc disease.  A magnetic resonance imaging (MRI) of the lumbar spine showed severe disc narrowing from L3-4 and L5-S1.  Dr. C. noted evidence of disc protrusions at L3-4 and at L5-S1, and stated that the disc protrusion and narrowing of the disc space, as well as the foraminal openings, would be consistent with the leg pain experienced by the Veteran. 

MRIs and x-rays of the right and left knee were also taken, the reports of which showed osteoarthritis of the patellofemoral articulation, medial facet, bilaterally, and joint effusion of the left knee.  

In a March 2009 letter, Dr. C. offered his opinion that the Veteran's service-connected back disability has been "a significant contributor to the [Veteran's] knee problems."  Dr. C. reasoned that the disc and spinal changes would have, over time, caused the Veteran to limp on account of a decreased range of motion.  Dr. C. indicated that this would have placed additional stress on the Veteran's knees, which would have caused more degenerative changes.  Dr. C. noted that x-rays and MRIs of the knees showed progressing bilateral arthritis, left worse than right, and chondromalacia changes of the cartilage of the patellar femoral articulation, especially on the medial aspect of the patella, left worse than right.  Dr. C. stated that it was the continual process of deterioration of the knees that was causing the Veteran's pain and difficulty walking.  

At the outset, the Board notes that in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the record seemingly contains both positive and negative opinions regarding the question of secondary service connection.  Significantly, however, in opining only that the Veteran's knee pain was less likely than as not caused by or a result of his service-connected back disability, the April 2008 VA examiner limited his opinion to the question of causation.  Secondary service connection is a two-part issue that requires consideration of both causation and aggravation.  See Allen, supra; 38 C.F.R. § 3.310(b).  

In contrast, the Veteran's private physician considered the severity of the service-connected back disability, to include a discussion of x-ray and MRI findings related to that disability, and opined that the Veteran's service-connected back disability was a significant contributor to the Veteran's current knee problems.  Dr. C. explained how the Veteran's back disability affected the Veteran's mobility, which in turn, placed additional stress on his knees.  Dr. C. indicated that this added stress caused "more degenerative changes of the knees."  Thus, although not definitively stated, Dr. C.'s opinion does suggest that the Veteran's back disability has made chronically worse the Veteran's right and left knee arthritis.

Here, in view of the Dr. C.'s findings, which are uncontradicted in the record and adequately supported by a detailed rationale, the Board finds no adequate basis to reject that favorable opinion, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral knee osteoarthritis is warranted secondary to the Veteran's service-connected degenerative joint disease of the lumbar spine.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.

As for the provisions of 38 C.F.R. § 3.310(b), which state that VA may not concede aggravation unless a baseline level of severity of the non-service-connected disease is established prior to aggravation or between the onset of aggravation and the presentation of evidence establishing current level of disability, the Board notes that Dr. C. has identified a progressive arthritis as of his March 2009 letter that was not shown when the Veteran was examined by VA in 2008.  In fact, the VA examiner did not find arthritis, but instead diagnosed a patellofemoral disease.  Given this change, and because of Dr. C.'s opinion regarding aggravation, the Board finds that a change sufficient to allow for a favorable outcome under § 3.310(b) has been demonstrated.

(CONTINUED ON NEXT PAGE)



ORDER

Service connection for osteoarthritis of the right knee secondary to degenerative joint disease of the lumbar spine is granted.

Service connection for osteoarthritis of the left knee secondary to degenerative joint disease of the lumbar spine is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


